Citation Nr: 1616800	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  08-25 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for acute bronchitis.

2.  Entitlement to service connection for right shoulder deltoid impingement.

3.  Entitlement to service connection for scalp folliculitis.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.

5.  Entitlement to an initial compensable rating for bilateral pes planus.

6.  Entitlement to an initial rating in excess of 50 percent from March 1, 2007 to November 6, 2011, in excess of 10 percent from November 7, 2011 to August 6, 2015, and in excess of 20 percent since August 7, 2015 for a left knee disability, previously characterized as residuals of a left knee medical meniscus tear.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to February 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In July 2011, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by a Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's VA claims file.  The Board subsequently remanded the Veteran's claim for additional development in September 2011. 

The Veterans Law Judge who conducted the July 2011 hearing retired.  Correspondence was sent to the Veteran in July 2014 inquiring whether he desired a new Board hearing in conjunction with this appeal.  Based on his response, the Veteran was afforded a new hearing with the undersigned Acting Veterans Law Judge in November 2014.  A transcript of this hearing has been associated with the Veteran's claims file.  

The case was again remanded for development in March 2015, and in a September 2015 rating decision, the Veteran was awarded entitlement to service connection for right patellofemoral pain syndrome and knee strain, effective March 1, 2007.  As such, this issue has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The September 2015 rating decision also assigned the Veteran an increased rating of 20 percent for left knee medial meniscus tear, effective August 7, 2015.  As this does not represent a full grant of the benefit sought, this issue remains in appellate status.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for acute bronchitis, right shoulder deltoid impingement, and scalp folliculitis and to compensable ratings for bilateral hearing loss and bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From March 1, 2007 to November 6, 2011, the Veteran's left knee disability was not shown to be manifested by flexion limited to 45 degrees, and there was no evidence of recurrent subluxation, lateral instability, or symptomatic cartilage impairment.

2.  From November 7, 2011 to November 18, 2014, the Veteran's left knee disability was not shown to be manifested by extension limited to 5 degrees or flexion limited to 45 degrees, and there was no evidence of recurrent subluxation, lateral instability, or symptomatic cartilage impairment.

3.  Since November 19, 2014, the Veteran's left knee disability was not shown to be manifested by extension limited to 20 degrees or flexion limited to 45 degrees.  There was evidence of semilunar cartilage impairment, with frequent episodes of pain and locking.


CONCLUSIONS OF LAW

1.  From March 1, 2007 to November 6, 2011, the criteria for a rating in excess of 50 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5257-5261 (2015).

2.  From November 7, 2011 to November 18, 2014, the criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257-5261 (2015).

3.  Since November 19, 2014, the criteria for a rating of 20 percent, but no higher, for a left knee disability based upon limitation of motion have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 3.400, 4.1, 4.3, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5260-5261 (2015).

4.  Since November 19, 2014, the criteria for a separate rating of 20 percent, but no higher, for a left knee disability based upon cartilage impairment have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 3.400, 4.1, 4.3, 4.10, 4.14, 4.45, 4.59, 4.71a, Diagnostic Codes 5257-5259 (2015)







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In March 2007 and May 2008 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  He was also advised of how disability evaluations and effective dates are assigned, the type of evidence that impacts those determinations, and the elements required for establishing service connection on a secondary basis.  The issue decided herein was last adjudicated in September 2015.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, the Veteran's personal statements, and his personal hearing testimony.

In September 2011 and March 2015, the issue decided herein was remanded, in part, to obtain additional treatment records and to afford the Veteran new VA examinations.  The Veteran was afforded VA examinations in November 2011 and August 2015.  The Board finds that the VA examinations and opinions are adequate to decide the claim because, as shown below, they were based upon consideration of the Veteran's medical history, including his lay assertions and his current complaints, and because they sufficiently inform the Board of the current severity of his condition.  All newly added evidence was associated with the claims file and reviewed prior to the issuance of the September 2015 Supplemental Statement of the Case.  The Board therefore finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Lastly, during the November 2014 Board hearing, the undersigned explained the issue and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2015) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

II. Relevant Regulations and Laws

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Veteran's left knee disability evaluations have been "staged," with the assignment of a 50 percent rating from March 1, 2007 to November 6, 2011, a 10 percent rating from November 7, 2011 to August 6, 2015, and a 20 percent rating from August 7, 2015 to the present.

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The Veteran's left knee disability is currently rated under Diagnostic Code 5261, for limitation of extension of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Diagnostic Codes 5261 and 5262 pertain to functional limitation of the knee.  VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59, provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of extension of the leg is evaluated as follows: extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Limitation of flexion of the leg allows for 10 percent evaluation when it is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Separate ratings for knee disabilities may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04 (2004); 69 Fed. Reg. 59,990 (2004); 38 C.F.R. § 4.14.  

Under Diagnostic Code 5259, a 10 percent rating can be assigned for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  Under Diagnostic Code 5258, a 20 percent evaluation can be assigned for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Recurrent subluxation or lateral instability can be rated as slight (10 percent), moderate (20 percent), or severe (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a , Diagnostic Code 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Evaluations for knee impairment can also be assigned due to ankylosis or genu recurvatum, but as the Veteran has not at any time been found to have ankylosis of the left knee or genu recurvatum, these diagnostic codes are not applicable and will not be further discussed.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5263 (2015).

III. Left Knee Disability

The Veteran contends that his left knee disability warrants ratings higher than those currently assigned.  The Veteran was granted entitlement to service connection for a left knee disability, previously characterized as residuals of a left knee medial meniscus tear, in May 2007, and has been assigned an effective date of March 1, 2007, the day after his separation from service.

At the Veteran's July 2011 Board hearing, he stated that he experiences pain when he goes down stairs or attempts to jog or play tennis, which prevents him from maintaining a healthy lifestyle.  Board Hearing Transcript (2011) 6, 8.  He testified that he has had pain so severe that it has disrupted his ability to sleep.  Id. at 7.  He also stated that he has not had any surgery, but has undergone physical therapy.  Id. at 9.  The Veteran also discussed his knee symptoms at a Board hearing in November 2014.  He described his need for oral pain medication to treat his knee and how he is unable to run.  Board Hearing Transcript (2014) 4-5.  He stated that he has swelling and that sometimes his knee will "just pop out."  Id. at 5-6.  He stated that he wears knee braces and attends physical therapy.  Id. at 9-10.

The Veteran's service treatment records show that in January 2007, prior to his separation, he reported that he wore knee braces daily and for any activity.  At his January 2007 separation exam, he was noted to have mild medial tenderness in the left knee.

The Veteran's VA treatment records show occasional complaints and treatment for bilateral knee pain.  In December 2012, the Veteran complained of knee pain, and physical examination found no edema, cyanosis, or joint deformity.  The joints were found to have "good range of motion," and walking, standing on one leg, squatting, and bending forward were not remarkable.  The Veteran was diagnosed with degenerative joint disease. 

The Veteran attended a VA examination in March 2007.  The Veteran reported that he had not had any surgeries or hospitalizations and that his knee problems began in approximately 1995 when he began having discomfort after running.  He reported that his knee pain had made running difficult at times, but that he was able to walk and do all other activities without pain.  He reported no instability, locking, clicking, or other difficulties.  It was noted that the left knee was hypermobile and easily displaced medial and laterally, but with no pain and normal tracking.  Physical examination of the left knee found no deformity, swelling, or edema and no instability.  Range of motion found flexion to 135 degrees and extension to 90 degrees with no pain, and repetitive flexion resulted in no pain, fatigability, weakness, or other abnormality, and there was no further loss of flexion.  A June 2006 MRI was noted to have found left knee small undersurface tear of the posterior horn of the medial meniscus.  The examiner estimated that an acute flare up and repetitive use of the left knee would not result in further loss of flexion.

The Veteran also attended a VA examination in November 2011.  He reported having increasing pain in his knee on a regular basis which he treated with Ibuprofen.  Range of motion testing found left knee flexion to 130 degrees and extension to 0 degrees, both with no objective evidence of painful motion.  The examiner noted that the Veteran was unable to flex to 140 degrees because of the size of the leg.  After repetitive motions, there was no additional limitation in range of motion.  The examiner noted no functional loss in the left lower extremity.  Stability testing was normal, and there were no recurrent patellar subluxation, dislocation, or meniscal conditions.  The examiner diagnosed the Veteran with left knee chondromalacia patella and found that the condition did not impact his ability to work.

The Veteran most recently attended a VA examination in August 2015.  The examiner reviewed the claims file and performed an in-person examination of the Veteran.  He reported having knee pain for the past 20 years which was worsened by running and that he had catching and locking of his knee.  He reported having 5 to 10 flare ups per year with knee swelling, catching, locking, and difficulty walking, and said that he is unable to do his normal exercises during a flare up.  Range of motion testing showed flexion to 140 degrees and extension to 15 degrees.  There was pain noted on examination, but it did not result in any functional loss.  After three repetitive motions, there was pain, but range of motion did not decrease.  There was tenderness over the medial joint line and crepitus.  The examiner noted that the examination was medically consistent with the Veteran's statements regarding functional loss during flare ups, and he was unable to say without resort to mere speculation whether pain, weakness, fatigability, or incoordination would significantly limit functional ability with flare ups.  Muscle strength was normal, and there was no muscle atrophy, ankylosis, or instability.  The Veteran was found to have a semilunar cartilage meniscus condition characterized by frequent episodes of joint locking and pain.  The examiner stated that the Veteran's MRIs showed no menisci tears, but his positive McMurray test result was due to patellar subluxation and trochlear dysplasia.  The Veteran had no scars and did not require an assistive device.  The Veteran was diagnosed with knee strain and patellofemoral pain syndrome.  The examiner found that it did affect his ability to perform occupational tasks because he could not stand for greater than 30 minutes, could not run, and could not use stairs.

For the first stage on appeal, March 1, 2007 to November 6, 2011, there is no evidence indicating that any evaluation higher than 50 percent is warranted.  The March 2007 VA examiner wrote that the Veteran's left knee extension was to 90 degrees, which the RO interpreted as a finding that the Veteran had met the maximum evaluation available under Diagnostic Code 5261 for limitation of extension, which awards a 50 percent rating for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Based on the other statements of the VA examiner within that same report that the Veteran could perform repetitive motion with no pain or weakness, and the Veteran's statements indicating that he was capable of walking and performing other tasks, the examiner's notation of extension limited to 90 degrees is clearly in error.  Nevertheless, the Board accepts the RO's assignment of a 50 percent rating and will not revisit this assignment.

There is no evidence to indicate that any separate rating assignment is warranted for the period of March 1, 2007 to November 6, 2011.  The Veteran's left knee flexion was to 135 degrees, which does not allow for a separate compensable rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  There was no further range of motion impairment due to pain, fatigue, or other factors.  The examiner found no effusion, swelling, or edema.  While he did find that the Veteran's left patella was hypermobile and easily displaced, this was painless, and it still tracked normally.  There was no anterior, posterior, medial, or lateral instability.  The examiner noted some popping in the left knee, but it was completely painless.  The Veteran reported no swelling, instability, locking, or clicking.  The Board therefore finds that a separate rating due to instability is not warranted under Diagnostic Code 5257, nor can a separate rating be assigned for impairment of the cartilage under Diagnostic Codes 5258-5259.  38 C.F.R. § 4.71a, Diagnostic Codes 5257-5259.  The Veteran was found to have a tear in the medial meniscus, but the examination clearly showed that it was asymptomatic.  The Veteran also did not allege any instability, locking, clicking, or other symptoms that would indicate that he had symptomatic cartilage impairment.

From November 7, 2011 to November 18, 2014, the Board finds that the 10 percent currently assigned is appropriate.  The November 2011 VA examiner performed range of motion testing and found left knee extension to 0 degrees and flexion to 130 degrees, with no objective evidence of painful motion or further limitation of motion after repetitive motion.  The Veteran reported having flare ups that caused increasing pain, but that he was able to treat it with Ibuprofen with satisfactory results.  There is no indication of any further functional limitation due to pain, weakness, excess fatigability, or incoordination which would allow for a higher rating.  See DeLuca, 8 Vet. App. at 206.  As the range of motion findings would not allow for a compensable rating based on limitation of motion under Diagnostic Codes 5260 or 5261, a 10 percent rating, but no higher, may be assigned under Diagnostic Code 5003, as there was limited motion in an arthritic major joint which was otherwise noncompensable.  38 C.F.R. § 4.71a , Diagnostic Codes 5003, 5260, 5261.

There is no other relevant diagnostic code which can be applied for this period.  While the Veteran did state that sometimes his knees would "pop" and that he might lose his balance at the July 2011 Board hearing, at the subsequent November 2011 VA examination, the VA examiner found no instability, subluxation/dislocation, or any meniscal conditions and their associated symptoms.  See Board Hearing Transcript (2011) 12.  There is therefore no clinical evidence of any condition which would allow for a separate evaluation under Diagnostic Codes 5257, 5258, or 5259.  38 C.F.R. § 4.71a, Diagnostic Codes 5257-5259.

The Board does, however, find than an effective date of November 19, 2014 can be assigned for the start of the increased evaluation of 20 percent.  See 38 C.F.R. § 3.400(o)(2).  The Veteran clearly stated at the November 2014 Board hearing that his condition had worsened since his prior VA examination.  On the basis of this assertion, the case was remanded in March 2015 in order to afford the Veteran a new VA examination, which was held in August 2015.  Board Hearing Transcript (2014) 6-7.  The Board therefore accepts this as the earliest date at which it is factually ascertainable that an increase in disability occurred.  

A rating higher than 20 percent for limitation of motion since November 19, 2014 is not warranted.  Range of motion testing showed flexion to 140 degrees and extension to 15 degrees, with no further limitation of motion due to pain or following repetitive motion.  This warrants a 20 percent rating, but no higher, under Diagnostic Code 5261, and a noncompensable rating under Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Codes 5260-5261.  The Board has again considered functional loss due to pain, weakness, excess fatigability, or incoordination, but there is no indication of any further impairment due to these factors.  DeLuca, 8 Vet. App. at 206.  The Veteran did report having flare ups 5 to 10 times per year, but did not indicate that it caused further functional impairment than that which would already be expected, that of difficulty walking and exercising.  Without clinical evidence indicating further additional functional limitation, the Board is unable to find that the Veteran's pain is so disabling as to actually or effectively limit left knee function to such an extent as to warrant assignment of a higher rating.  

The Board also finds that a 20 percent rating can be assigned from November 19, 2014 for cartilage impairment of the left knee under Diagnostic Code 5258.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The Veteran reported at the November 2014 Board hearing that he his knee will "pop out," and at the August 2015 examination, he was found to have a meniscus condition characterized by frequent episodes of joint locking and pain, with positive McMurray test results due to patellar subluxation.  Board Hearing Transcript (2014) 6.  As the Veteran's meniscus condition, which had previously been found to be asymptomatic, now clinically demonstrated symptoms of locking and pain, a 20 percent rating can be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The Board cannot assign a rating any higher than 20 percent for the Veteran's left knee cartilage impairment.  The assignment of a 20 percent rating under Diagnostic Code 5258 is already the maximum allowable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The Board must therefore consider whether any higher rating is allowable under a comparable and similarly appropriate rating code or whether a separating compensable rating may be assigned during this time period for symptomatology not overlapping with that described above.  See 38 C.F.R. §§ 4.14, 4.40; VAOPGCPREC 9-04, 69 Fed. Reg. 59,990 (2004).  The Veteran has not been found to have any lateral instability, and while he was noted to have patellar subluxation, all symptoms associated with his knee impairment, that of pain, limitation of motion, "popping," and locking have already been contemplated by the ratings already assigned under Diagnostic Codes 5258 and 5261, and thus a separate evaluation due to subluxation would violate the rule against pyramiding.  38 C.F.R. § 4.14 (2015).

In evaluating all periods on appeal, the Board has considered the Veteran's lay statements regarding the functional impact of his left knee disability.  The appellant is competent to report his own observations with regard to the severity of his left knee disability, including reports of pain, swelling, and limited mobility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds his statements to be credible and consistent with the ratings assigned.  To the extent he argues that his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.

In sum, the preponderance of the evidence is against finding for any higher ratings than 50 percent from March 1, 2007 to November 6, 2011 and 10 percent from November 7, 2011 to November 18, 2014.  Separate ratings of 20 percent, but no higher, for limitation of motion and 20 percent for cartilage impairment from November 19, 2014 to the present are warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against finding for any higher ratings than those now assigned, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

IV. Extraschedular Consideration

As a final matter, the Board has also considered whether the Veteran's left knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the Board does not find that the evidence presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  The Veteran's primary symptom is that of knee pain, which causes limitation of function and decreased mobility.  Decreased mobility, including functional impairment caused by pain, are symptoms which are specifically contemplated by the rating criteria and the criteria enumerated in DeLuca, 8 Vet. App. 202, which have already been discussed and considered above.  There is no evidence of any symptoms outside of the norm for this disability.  There is no other evidence in the medical records of an exceptional or unusual clinical picture.  

There is also no evidence indicating any additional functional impairment caused by the collective impact of the Veteran's service-connected disabilities, nor has the Veteran alleged any such further impairment.  See Yancy v. McDonald, No. 14-3390, 2016 WL 747304, at 10 (Feb. 26, 2016) (Referral for consideration of extraschedular evaluation for disabilities on a collective basis is only necessary when it is reasonably raised by the record); Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's symptoms are the type of symptoms contemplated by the Rating Schedule, the threshold factor for extraschedular consideration has not been met, and the assigned schedular rating are adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, referral for the assignment of an extraschedular disability rating is not warranted.


ORDER

Entitlement to an initial rating in excess of 50 percent from March 1, 2007 to November 6, 2011 and in excess of 10 percent from November 7, 2011 to November 18, 2014 is denied.

Entitlement to a rating of 20 percent, but no higher, for left knee disability limitation of motion and 20 percent, but no higher, for left knee cartilage impairment, since November 19, 2014 is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In an October 2013 rating decision, the Veteran was granted entitlement to service connection for bilateral hearing loss and pes planus, both evaluated as noncompensably disabling.  The rating decision also denied entitlement to service connection for acute bronchitis, right shoulder deltoid impingement, and scalp folliculitis.  In December 2013, the Veteran submitted a VA Form 21-0958 Notice of Disagreement, disagreeing with the evaluations assigned for hearing loss and pes planus and with the denial of service connection for the remaining issues.  A Statement of the Case has not yet been issued addressing these issues.  Thus, a remand is necessary to correct this procedural deficiency.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.9(c), 19.26, 19.29, 19.30, 20.201 (2015); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case in response to the Veteran's December 2013 VA Form 21-0958 Notice of Disagreement.  The Veteran is hereby notified that, following the receipt of the Statement of the Case concerning these issues, a timely substantive appeal must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, should these issues be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


